Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of various species: 1) N-acetylgalactosamine, 2) value of Ln=3, and 3) linker species shown in the compound of claim 31 in the reply filed on 10/26/2022 is acknowledged. Additionally, the applicant notes that claims 1-5, 12-14, 21-26, 29, 31, 33, 34, 41, 42, and new claim 46 reads on the elected species, while claims 30 and 32 are withdrawn. 
Priority
Acknowledgment is made of applicant’s PCT application of PCT/US2019/042561, filed on 7/19/2019, claiming the benefit of priority of US Provisional Application No. 62/701,317 filed on 7/20/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 was filed before the mailing date of the first Office Action on 12/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	On pg. 13, line 10 there is a hyperlink to microrna.sanger site.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12-14, 21-26, 29-34, 41-42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent of Bhat (9506030, referred as Bhat ‘030), as evidenced by Gottardo et al. (Urologic Oncology: Seminars and Original Investigations, 2007, 25, 387-392).
	Regarding instant claim 1, Bhat ‘030 teaches “methods comprising contacting a cell with any of the compounds provided herein” (Col. 6, L. 24-25), compound that is modified oligonucleotide (mON) complementary to target RNA is microRNA (Col. 4, L. 55-57), and following hybridization the target RNA is inhibited (Col. 35, L. 10-12), and with mON ranging from 7 to 25 nucleotide (nt.) in length (Col. 32, L. 38-40), and teaches oral administration (Col. 52, L. 45-46). Thus Bhat ‘030 teaches method of inhibiting the activity of microRNA, following administration of mON compound that is complementary to the microRNA and has length of 6 to 25 linked nucleotides and can be administered orally.
	Regarding instant dependent claim 2, dependent on instant claim 1 and the mON is “fully complementary to the microRNA.” Bhat ‘030 teaches that the mON is 100% complementary to target RNA. (Col. 5, L. 1-6).  Thus, Bhat ‘030 teaches method as stated above and that mON is fully complementary to target RNA, which is microRNA, as noted above.  
	Regarding instant claim 3 dependent of claim 1, reciting “microRNA is expressed in the kidney and the compound consists of the” mON.  Bhat ‘030 teaches that compound comprises a modified oligonucleotide,” (Col. 4, L. 55-57) and as evidenced by Gottardo et al. that microRNA, including let-7f-2, is expressed in the kidney (Urologic Oncology: Seminars and Original Investigations, 2007, 25, 387-392). 
	Regarding instant claim 4 dependent of claim 1, reciting microRNA is expressed in liver and the compound comprises mON linked to conjugate moiety. Bhat ‘030 teaches “the subject has a disease associated with a target RNA that is present in a liver cell” (Col. 7, line 39-41) and the compound with mON is linked to a conjugate moiety (Abstract, pg. 1).  Therefore Bhat ‘030 teaches that microRNA, the target RNA as noted above, is expressed in the liver and compound has a conjugate moiety.  
	Regarding instant claim 5 dependent of claim 1, reciting the mON is 8 to 13 linked nucleosides or 8 to 12 linked nucleotides in length. Bhat ‘030 teaches mON is 8 to 12 linked nucleosides (Col. 32, L. 44; and L. 38-40). 
	Regarding instant claim 12 dependent of claim 1, reciting the mON comprises at least one nucleoside with a modified sugar moiety. Bhat ‘030 teaches “mON has at least one nucleoside with a modified sugar moiety” (Claim 18, Col. 73, L. 54-56).
	Regarding instant claim 13 dependent of claim 12, reciting each nucleoside of mON is modified sugar moiety. Bhat ‘030 teaches that each nucleoside of the mON has a modified sugar moiety (Claim 21, Col. 74, L. 1-3; Col. 41, L. 24-26).
	Regarding instant claim 14 dependent of claim 12, reciting each modified sugar moiety is “independently selected from” 2’-OMe, 2’-MOE, 2’-F, a cEt, and LNA sugar moiety. Bhat ‘030 teaches that each modified sugar moiety is independently selected from a 2’-OMe, 2’-MOE, 2’-F, a cEt, and LNA sugar moiety (Col. 31, L. 62-67, Col. 32, L. 1-5)
	Regarding instant claim 21 dependent of claim 1, reciting mON comprises at least one modified internucleoside linkage. Bhat ‘030 teaches that mON has at least one modified internucleoside linkage. (Col. 33, L. 16-18)
	Regarding instant claim 22 dependent of claim 1, reciting each internucleoside linkage of the mON is a modified internucleoside linkage. Bhat ‘030 teaches that each internucleoside linkage of the mON is a modified internucleoside linkage. (Col. 33, L. 18-20)
	Regarding instant claim 23 dependent of claim 21, reciting modified internucleoside linkage of the mON is a phosphorothioate linkage. Bhat ‘030 teaches “modified internucleoside linkage is a phosphorothioate internucleoside linkage.” (Col. 33, L. 20-21)
	Regarding instant claim 24 dependent of claim 4, reciting conjugate moiety comprises cholesterol, lipid or a carbohydrate moiety. Bhat ‘030 teaches the conjugate moiety of mON has a cholesterol, lipid or a carbohydrate moeity. (Col. 17, L. 53-55)
	Regarding instant claim 25 dependent of claim 24, reciting carbohydrate moiety is the elected species N-acetylgalactosamine. Bhat ‘030 teaches carbohydrate moiety is N-acetylgalactosamine (Col. 26, L. 43-44).
	Regarding instant claim 26 dependent of claim 4, reciting compound with structure Ln-Linker-X1-Nm-X2-MO.  Bhat ‘030 teaches a compound with “structure B: Ln-Linker-X1-Nm-X2-MO” and “L is ligand, and n is from 1 to 10; each N is independently, a modified or unmodified nucleoside and m is from 1 to 5; X1 and X2 are each, independently, a phosphodiester linkage or a phosphorothioate linkage and MO is mON” (Col. 18, L. 26-34) reading on claim 26.
	Regarding instant claims 29 dependent of claim 26, reciting n is 3 and each ligand is N-acetylgalactosamine. Bhat ‘030 teaches a structure of Formula I with three N-acetylgalactosamine ligands (Col. 25-26, Lines 45). 
	Regarding instant claims 31 dependent of claim 26, enumerating compound with structure. Bhat ‘030 teaches a structure of Formula I with three N-acetylgalactosamine ligands (Col. 25-26, lines 45). 
Regarding instant claim 33 dependent of claim 31, reciting at least one of X1 and X2 is a phosphodiester linkage.  Bhat ‘030 teaches Formula II with both X and Y internucleoside linkage as phosphodiester linkage. (Col. 29, 30, Col. 31, L. 1-3).
Regarding instant claim 34 dependent of claim 31, reciting each of X1 and X2 is a phosphodiester linkage. Bhat ‘030 teaches Formula II with both X and Y internucleoside linkage as phosphodiester linkage. (Col. 29, 30, Col. 31, L. 1-3).
	Regarding instant claim 41 dependent of claim 1, reciting compound present in a pharmaceutical composition. Bhat ‘030 teaches compound is present in pharmaceutical composition (Col. 7, L. 38-40).
	Regarding instant claim 42 dependent of claim 41, reciting pharmaceutical composition comprising an aqueous solution with sodium bicarbonate diluent. Bhat ‘030 teaches an embodiment of “pharmaceutical composition comprises a carrier and is formulated in aqueous solution, such as water or physiologically compatible buffers such as Hank’s solution, Ringer’s solution.” One of the inherent characteristics of Hank’s solution is that it contains sodium bicarbonate. See pg. 2 of Hank’s Balanced Salt Solution product description (for e.g. from R&D Systems) listing the ingredients and containing sodium bicarbonate. 
	Regarding instant claim 46 dependent of claim 26, reciting Ln-Linker has the structure:              (L-Q’)n-S-Q-’’.  Bhat ‘030 teaches that if n is greater than 1 of formula Ln-linker has the structure: (L-Q’)n-S-Q-’’ where “each L is independently a ligand, n is from 1 to 10, S is a scaffold, and Q’ and Q” are, independently, linking groups. Q’ and Q” are each independently selected from a peptide” (Col. 2, Line 11-26). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 12, 13, 14, 21, 26, 31, 33, 34, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 12, 17, 18, 19, 21, 24 of Bhat U.S. Patent No. 9506030 (Bhat ‘030). Although the claims at issue are not identical, they are not patentably distinct from each other.
	It should be noted that the applicant of Bhat ‘030 and instant application is Regulus Therapeutics Inc.
The following rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
	In regards to instant claim 31, is drawn to a method of inhibiting the activity of microRNA with a mON, with a length of 6 to 25 linked nucleotides, is orally administered, with microRNA is expressed in liver, with a conjugate moiety, with the compound having a structure Ln-linker-X1-Nm-X2-MO (L is ligand, n is elected to be 3, N is modified or unmodified nucleoside, m is from 1-5, X1 and X2 are phosphodiester linkage or phosphorothioate linkage, and MO is mON) and has the structure enumerated in claim 31.  Bhat ‘030 in claim 1 discloses a compound with a structure in instant claim 31, “wherein each N of Nm is, independently, a modified or unmodified nucleoside and m is from 1 to 5; X1 or X2 are each, independently, a phosphodiester linkage or a phosphorothioate linkage and MO is a modified linkage. Bhat ‘030 claim 12 teaches the target RNA can be microRNA, claim 17 teaches the mON has 8 to 25 linked nucleotides, and structure reads on Ln-linker-X1-Nm-X2-MO. 
	The instant claims recite a method of inhibiting the activity of a microRNA comprising administering a compound that is taught in Bhat ‘030.  Since, the compounds of the instant application and Bhat ‘030 are the same there is no patentable distinction between the product and method of using that product disclosed in the specification, including the oral administration of the compound (Col. 50, line 64), of Bhat ‘030. Here the instant application is not a divisional application of Bhat ‘030 application.  
In regards to instant claim 1, drawn to a method of inhibiting the activity of microRNA with a mON, with a length of 6 to 25 linked nucleotides, and is orally administered.  Bhat ‘030 in claim 1 discloses a mON and claim 17 discloses mON of 8 to 25 linked nucleotides. 
In regards to instant claim 4, wherein the microRNA is expressed in liver and compound has mON with conjugate moiety. Bhat ‘030 discloses the mON with conjugate moiety in claim 1 and as evidenced by Tao et al. (Liver Research, 2018, 2, 61-72) microRNA, including mir-122 (Pg. 64), is inherently expressed in liver. 
In regards to instant claim 12, the mON with at least one nucleoside with modified sugar moiety. Bhat ‘030 claim 18 teaches mON comprises “at least one nucleoside with a modified sugar moiety.”
In regards to instant claim 13, where each nucleoside of the mON comprises a modified sugar moiety. Bhat ‘030 claim 21 teaches each nucleoside of the mON comprises a modified sugar moiety. 
In regards to instant claim 14, wherein each modified sugar moiety is independently selected from 2’-OMe, 2’-MOE, 2’-F, a cEt sugar moiety and an LNA sugar moiety.  Bhat ‘030 in claim 19 teaches 2’-OMe, 2’-MOE, 2’-F, while claim 19 teaches cEt and LNA sugar moiety.  
In regards to instant claim 21, wherein the mON has at least one modified internucleoside linkage.  Bhat ‘030 in claim 24 teaches a compound with at least one linkage of the modified oligonucleotide is a modified internucleoside linkage. 
In regards to instant claim 33, wherein at least one of X1 and X2 is a phosphodiester linkage. Bhat ‘030 teaches in claim 2 the compound with “at least one of X1 and X2 is a phosphodiester linkage.”
In regards to instant claim 34, wherein each of X1 and X2 is a phosphodiester linkage.
Bhat ‘030 teaches in claim 3 the compound “wherein each of X1 and X2 is a phosphodiester linkage.”
Allowable Subject Matter
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        
/J. E. ANGELL/Primary Examiner, Art Unit 1635